Citation Nr: 0940723	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-09 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to 
June 17, 2009, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle fracture.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1958 to June 
1971 as well as additional service with the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues on appeal were previously before the Board in 
December 2007 when they were remanded for additional 
evidentiary development.  

When the PTSD issue was previously before the Board in 
December 2007, the issue was styled as entitlement to a 
rating in excess of 50 percent for PTSD.  In August 2009, the 
RO granted an increased rating to 70 percent for the PTSD 
effective from June 17, 2009.  In a September 2009 statement, 
the Veteran indicated that he was satisfied with the 70 
percent evaluation assigned by the August 20, 2009 rating 
decision.  The issue of entitlement to a rating in excess of 
70 percent from June 17, 2009 is no longer in appellate 
status as it has been withdrawn by the Veteran.  The Veteran 
did not indicate, however, that he was satisfied with the 50 
percent evaluation for the PTSD effective prior to June 17, 
2009.  This issue is still on appeal and the title page has 
been changed to reflect the above developments.  


FINDINGS OF FACT

1.  Prior to June 17, 2009, the symptomatology associated 
with the service-connected PTSD was productive of no more 
than occupational and social impairment with reduced 
reliability and productivity.  

2.  The service-connected residuals of a left ankle fracture 
are productive of no more than moderate limitation of motion 
of the left ankle.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating 
higher than 50 percent for PTSD prior to June 17, 2009, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 4.1-4.14, 4.125- 4.132, Diagnostic Code 9411 (2008).

2.  The criteria for entitlement to a disability rating 
higher than 10 percent for residuals of a left ankle fracture 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notification 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Veteran was provided with notification which complies 
with the requirements of the VCAA in April 2002, March 2004, 
and January 2008 VCAA letters.  In this case, the RO's 
decision came before complete notification of the veteran's 
rights under the VCAA.  It is arguable that the VCAA notice 
was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the Veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA medical records are in the file.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations, most 
recently in 2009.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
service-connected disabilities since the Veteran was last 
examined in 2009.  38 C.F.R. § 3.327(a).  Furthermore, the 
Board finds that the VA opinions obtained in this case are 
more than adequate, as they are predicated on a full reading 
of the medical records in the Veteran's claims file.  See 
Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The 
opinions consider all of the pertinent evidence of record 
including the statements of the appellant, and provide 
rationales for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining VA examinations or 
opinions concerning the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).   

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issues decided herein for which 
attempts to obtain the evidence have not been made.  Under 
the circumstances of this particular case, no further action 
is necessary to assist the appellant.

General increased rating criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that, in determining 
the present level of a disability for any increased rating 
claim, the Board must consider the application of staged 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.


Entitlement to a rating in excess of 50 percent prior to June 
17, 2009 for PTSD

In February 2002, the Veteran submitted a claim of 
entitlement to an increased rating for his PTSD.  

The veteran's PTSD has been rated as 50 percent disabling 
prior to June 17, 2009 under the general rating formula for 
mental disorders.  Under these criteria, a 50 percent rating 
is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The next higher rating of 70 percent is assigned where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The Board finds that, prior to June 17, 2009, the Veteran's 
service-connected PTSD was productive of symptomatology 
warranting no more than a 50 percent evaluation.  The 
pertinent evidence of record consists of a report of a VA 
examination.

At the time of a June 2002 VA examination, the Veteran 
reported nightmares, insomnia, fragmented sleep, waking up 
with panic-like anxiety and hyper arousal, intrusive 
thoughts, flashbacks, a tendency to get irritable and angry 
easily, anxiety, mood swings, poor concentration, and an 
inability to tolerate and efforts to avoid war reminiscent 
stimuli.  The Veteran denied a history of physical violence.  
The Veteran reported that he had difficulty being around 
people, especially in public places.  He denied a history of 
suicide attempts or self-injurious behaviors.  He denied a 
history of psychosis, mania, eating disorders, learning 
disorders or attention deficit hyperactivity disorder.  He 
was employed at the time of the examination part time.  He 
reported that age and problems prevented him from continued 
full-time employment.  He reported a good occupational 
history and denied problems on the job.  He had never been 
fired from a job.  He was married for 42 years.  He was close 
to his three children but not to his family members.  He 
reported that he did not have any friends which had been a 
problem since childhood.  

Mental status examination revealed that the mood was not 
good.  With regard to affect, it was noted that the Veteran 
got tearful and started crying when talking about his Vietnam 
experiences.  Concrete thinking, abstract thinking, recall 
and other faculties of memory were all good.  The Veteran 
spoke in a tone of anxiety but was comprehensible.  He denied 
homicidal, suicidal or paranoid ideations.  He denied 
hallucinations and did not appear to be responding to 
imperceptible stimuli.  Concentration and attention span were 
poor.  Social judgment was fair and formal judgment was good.  
Insight and reliability were good.  

The examiner diagnosed PTSD that persists.  It was noted 
that, over the years, the Veteran developed subtle symptoms 
of depression suggestive of dysthymic disorder.  These 
symptoms have significantly impacted upon the Veteran's 
emotional well being and to some degree his social 
interactions.  Notwithstanding the chronic psychiatric 
symptoms, the Veteran had also exhibited good adaptive skills 
in many areas such as a stable occupational history including 
working in the same organization for a long time, a 
longstanding stable marriage, parenting skills and the 
absence of legal problems.  The diagnoses were chronic PTSD 
and dysthymic disorder.  The GAF was 60/60.  

The symptomatology manifested at the time of the June 2002 VA 
examination warrants no more than a 50 percent evaluation.  
There was no evidence of suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, or near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  
There was also no evidence of impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), or an inability to establish 
and maintain effective relationships.  There was also no 
evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place or memory loss of 
names of close relatives, own occupation or own name.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified competent evidence of symptomatology 
associated with the veteran's service-connected mental 
disorder which would enable it to conclude that the criteria 
for a higher rating have been approximated.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The symptoms reported by the Veteran to be associated with 
his service-connected mental disorder are encompassed in the 
General Rating Formula for Mental Disorders.  The Board finds 
that even if the available schedular evaluation for the 
mental disorder is inadequate (which it manifestly is not), 
the Veteran does not exhibit other related factors such as 
those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for mental problems.  In fact, there is no 
evidence at all indicating the Veteran was hospitalized for 
treatment of mental disorders during the appeal period.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the service-connected 
disability.  The Veteran was employed at least part time 
during the appeal period.  There is no evidence of record 
indicating that the partial employment was due to his 
service-connected mental disorder.  The Board finds there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating higher than 50 percent prior to June 
17, 2009 for his PTSD at any time during the appeal period.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3;  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied. 


Entitlement to a rating in excess of 10 percent for residuals 
of a left ankle fracture

In February 2002, the Veteran submitted a claim of 
entitlement to an increased rating for the residuals of his 
left ankle fracture.  

The veteran's left ankle disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, which evaluates limitation of 
motion in the ankle.  Under this diagnostic code, moderate 
limitation of motion warrants a 10 percent rating, while 
marked limitation of motion warrants a 20 percent rating.  
The schedule of ratings does not define the terms "slight," 
"moderate," and "severe;" rather than applying a mechanical 
formula to make a determination, the Board evaluates all of 
the evidence such that decisions are "equitable and just."  
38 C.F.R. § 4.6.  However, the Board notes that the average 
normal range of motion in the ankle is 0 to 20 degrees of 
ankle dorsiflexion and 0 to 45 degrees of ankle plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
evaluation in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that an increased rating is not warranted for 
the residuals of the left ankle fracture at any time during 
the appeal period as the competent evidence of record 
demonstrates that the disability is manifested, at most, by 
moderate limitation of motion of the left ankle.  

VA clinical records do not address problems with the 
Veteran's left ankle.  

At the time of a May 2002 VA examination, the Veteran 
reported that his left ankle was weak and that it was easy to 
turn and sprain the ankle.  He reported pain, weakness, 
stiffness, swelling, inflammation, instability, fatigue and 
lack of endurance.  He denied locking, dislocation and 
recurrent subluxation.  He had flares intermittently but on a 
monthly basis lasting from minutes to hours.  Over usage and 
walking on uneven ground resulted in flares.  Physical 
examination revealed a slightly swollen left ankle.  There 
was no heat or redness.  The Veteran could dorsiflex to 0 
degrees and plantar flex to 30 degrees.  This motion was 
limited by pain.  The diagnosis was status post left ankle 
fracture with residual decreased and painful range of motion.  
The examiner noted that, occupationally, the Veteran had a 
limited ability to be on his feet.  The Board finds this 
symptomatology equates to, at most, moderate limitation of 
motion of the left ankle.  The Veteran was able to perform 
dorsiflexion to 0 degrees.  Despite there being only one 
reading for the range of motion of dorsiflexion (0 degrees) 
there was no indication that the Veteran was unable to 
dorsiflex.  It is assumed that, if dorsiflexion could not be 
accomplished, there would have been an annotation to that 
effect in the records.  Furthermore, the Veteran was able to 
plantar flex to 30 degrees which is 2/3 of the normal range 
of motion for plantar flexion.  The same analysis is applied 
as above, despite the fact that there was only one numeral 
provided for dorsiflexion range of motion.  The Board finds 
that, if the Veteran could not plantar flex his ankle, the 
examiner would have noted this.  

The most recent VA examination was conducted in June 2009.  
The Veteran reported he continued to have problems walking 
and was very cautious of where he steps, trying to avoid 
uneven surfaces.  He denied giving way, instability, 
stiffness, and weakness.  He reported pain and 
incoordination.  He reported flares every one to two months 
which lasted hours.  There was no limitation on standing and 
the Veteran was able to walk 1/4 mile.  Physical examination 
revealed laxity of the left ankle and instability.  The range 
of motion of the left ankle was dorsiflexion from 0 to 15 
degrees, plantar flexion from 0 to 30 degrees.  There was no 
evidence of pain with active motion.  There was no objective 
evidence of pain after repetitive motion.  There were no 
additional limitations after three repetitive range of motion 
testing.  The examiner opined that the ankle would have 
significant effects on the Veteran's usual occupation 
including decreased mobility, problems with lifting and 
carrying and decreased strength of the lower extremity.  The 
effects on problems of daily activities were none to 
moderate.  The Board finds the symptomatology demonstrated at 
the time of the June 2009 VA examination also does not 
warrant an increased rating.  At the time of the most recent 
VA examination, the Veteran was able to dorsiflex his ankle 
approximately 3/4 of the normal range of motion for 
dorsiflexion.  The Veteran was also able to plantar flex his 
ankle 2/3 of the normal range.  The Board finds this 
symptomatology equates to no more than moderate limitation of 
motion of the left ankle.  

An increased rating is not warranted when the service-
connected left ankle disability is evaluated based on pain on 
use or during flares.  The reports of the VA examinations 
indicate that the range of motion of the ankle did not change 
on repetitive use testing.  There is no other evidence of 
record which indicates that the service-connected left ankle 
disability warrants any more than a 10 percent rating under 
Diagnostic Code 5271 based on pain on use or during flares.  

The Board has also considered whether the Veteran is entitled 
to an increased disability rating for any period under other 
applicable codes.  Diagnostic Codes 5270 and 5272 contemplate 
ankylosis of the ankle and subastragalar or tarsal joints, 
respectively.  However, given the range of motion findings 
cited above, the record is devoid of any evidence of 
ankylosis of the ankle, subastragalar joint, or tarsal joint 
such as to implicate Diagnostic Codes 5270 or 5272.  In this 
regard, the Board highlights that the Court, citing Dorland's 
Illustrated Medical Dictionary (28th ed. 1994), has 
repeatedly recognized that, at least for VA compensation 
purposes, ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure."  See Colayong v. West, 12 Vet. App. 524, 528 
(1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  
Similarly, the evidence of record is devoid of any evidence 
of malunion of the os calcis or astragalus, or of 
astragalectomy, and, as such, an increased rating for any 
period under Diagnostic Codes 5273 or 5274 is also not 
warranted. 

The Board finds that an extraschedular evaluation is not 
warranted for the service-connected residuals of a left ankle 
fracture.  The Board finds that the symptoms reported by the 
Veteran to be associated with his service-connected left 
ankle disorder are encompassed in Diagnostic Code 5271.  The 
Board finds that even if the available schedular evaluation 
for the left ankle disorder is inadequate (which it 
manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for left ankle 
problems.  In fact, there is no evidence at all indicating 
the Veteran was hospitalized for treatment of left ankle 
problems during the appeal period.  Additionally, there is 
not shown to be evidence of marked interference with 
employment due to the service-connected disability.  The 
Veteran was employed at least part time during the appeal 
period.  There is no evidence of record indicating that the 
partial employment was due to his service-connected left 
ankle disorder.  The Board finds there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating higher than 10 percent for the 
service-connected residuals of a left ankle sprain at any 
time during the appeal period.  And as the preponderance of 
the evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3;  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Accordingly, the appeal is denied. 


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


